DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 5 recites “comprising a first inlet…” wherein this appears to lack a colon to indicate that this is the beginning of a list. The “Second inlet” in the clause following this one is supposed to be included in the “comprising” portion of the electrovalve and confusion occurs as the first clause is full contained without a colon.  As an example of how the claim appears to be intending to read:
“wherein the system further comprises an electrovalve comprising: 
a first inlet connected to a filler neck of the tank,
a second inlet connected to the recirculation circuit, and
an outlet connected to the supply circuit, and
wherein said….”
Appropriate correction is required.
Claim Interpretation
Regarding the term “circuit for recirculating said aqueous solution,” this will be interpreted to me any circuit which can take the fluid from one location and send it back through a circuit through which it already traveled.
The term “connected,” such as in “a first inlet connected to a filler neck,” will be understood to mean “fluidly connected.” These structures are not merely attached to each other, such as an engine is “connected” to the wheels, but are instead in fluid communication with each other.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structure which allows the system to operate to perform its disclosed function, namely a pump. A recirculation circuit can only recirculate a fluid with some sort of work being done to force it through the lines. In this case a pump 20 is disclosed in Fig. 1 to perform the work and would be necessary.
Claim 12 recites “filling a tank,” “a supply circuit,” and “a circuit for…” wherein these structures were previously claimed in claim 1 from which claim 12 depends. Thus, the claim is reciting duplicates of structures which have already been claimed.  This creates antecedent issues and should be remedied to prevent confusion on parts and number of structures. 
Claim 13 is rejected for its dependency on claim 12.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim is a process type game which discloses a process of diagnosing purity of an aqueous solution and includes limitations pertaining to 
 Claims 15-16 are rejected for their dependency upon claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezheritsky et al (US 2006/0266307).
Regarding claims 14-16, Mezheritsky discloses a process for diagnosing the purity of an aqueous solution for a system for injecting an aqueous solution into an injection engine (¶ [00145], a conducitivyt meter 33 can be used to detect quality of solution), comprising:
measuring a physicochemical property σ
comparing the physicochemical property theta measured in step a) to a range of reference values [σref min, σrefmax] wherein σref min 1S a Minimum reference value and σrefmax max is a maximum reference value (¶ [0045], the sensor is measuring values and comparing them for “appropriate” signals),
sending said aqueous solution into a demineralization filter if the physicochemical property σm measured in step a) is outside said range of reference values [σrefmin, σrefmax] (¶ [0045], the filter has liquid sent to it regardless of values so it occurs even if they are outside the range),
repeating steps a), b) and c) as long as the physicochemical property σm measured in step a) is outside said range of reference values [σ ref min, σ ref max] (¶ [0045] and Fig. 1, the device constantly functions).
sending said aqueous solution into the injection engine if the physicochemical property o,, measured in step a) is within
Mezheritsky fails to disclose announcing with a signal S a problem if, after a predetermined period of time T, the measured physicochemical property σm remains outside said range of reference values [σretmins σrefmax].
However, Mezheritsky discloses in ¶ [0045] that the filter used for removing contaminates is replaceable and carefully controlled as per ¶ [0046]. Mezheritsky contemplates filter quality as it pertains to replacement. 
Therefore, examiner takes official notice that it is old and well-known for one of ordinary skill in the art before the filing date of the invention to modify the device of Mezheritsky to measure a quality and a time of a filter’s output as it would be used to acknowledge when replacement of the filter should occur. Mezheritsky contemplates that the filter is replaceable, but doesn’t specify the conditions for its replacement. But there must be conditions for its replacement as filters are not randomly or arbitrarily .
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious an aqueous system for an internal combustion engine wherein a filling circuit leads to an electrovalve which operatively connects to a supply circuit (i.e. line that leads into the water tank) and a recirculation circuit (i.e. line that leads from the tank to the electrovalve), the lines having a filtration filter such that fluid in the tank can be recirculated through the filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747